

115 S3407 IS: Agricultural Export Promotion Act of 2018
U.S. Senate
2018-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3407IN THE SENATE OF THE UNITED STATESSeptember 4, 2018Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo offset retaliatory duties against the United States by establishing a fund to promote the
			 exports of United States agricultural commodities and products.
	
 1.Short titleThis Act may be cited as the Agricultural Export Promotion Act of 2018. 2.FindingsCongress finds the following:
 (1)The President has made clear his intention to aggressively take actions pursuant to section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) and section 301 of the Trade Act of 1974 (19 U.S.C. 2411) to increase duties on certain imports.
 (2)In retaliation, the governments of foreign countries affected by such duty increases have already raised duties on exports of United States agricultural commodities and products, or may do so.
 (3)Without offsetting actions to increase exports of United States agricultural commodities and products into third-country markets, increased duties on such exports threaten to reduce employment and output in the agricultural sector of the United States economy.
			3.United States Agricultural Export Promotion Fund
 (a)Establishment of fundThere is established in the Treasury a fund to be known as the United States Agricultural Export Promotion Fund, consisting of such amounts as may be transferred to the fund pursuant to subsection (b), to remain available until expended.
 (b)Transfers to fundThe Secretary of the Treasury shall transfer to the United States Agricultural Export Promotion Fund from the general fund of the Treasury an amount equivalent to the amount of duties collected after the date of the enactment of this Act and imposed pursuant to section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) or section 301 of the Trade Act of 1974 (19 U.S.C. 2411).
			(c)Availability of funds
 (1)In generalAmounts in the United States Agricultural Export Promotion Fund shall be available to the Secretary of Agriculture, without further appropriation, to carry out activities of the Foreign Market Development Program, the Market Access Program, and the Technical Assistance for Specialty Crops program to promote exports of United States agricultural commodities and products.
 (2)PriorityIn carrying out paragraph (1), the Secretary shall, to the maximum extent practicable, give priority to promoting exports of agricultural commodities and products of United States businesses that are adversely affected by increases in duties imposed on United States exports by foreign countries in response to increases in duties on imports from such foreign countries pursuant to section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) or section 301 of the Trade Act of 1974 (19 U.S.C. 2411).
 (3)Additional amountsAmounts made available under this subsection are in addition to amounts otherwise made available for activities of the Foreign Market Development Program, the Market Access Program, and the Technical Assistance for Specialty Crops program in accordance with the purpose described in paragraph (1).